DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/29/2020 have been entered. Claims 1, 5, 13 have been amended, claims 12 and 16 have been previously cancelled and claims 18-21 have been previously withdrawn as non-elected group. Therefore, claims 1-11, 13-15 and 17 are now pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Newly amended claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per newly amended claim 5, the recitation “symmetrically-disposed voids.” It’s unclear, how to defined “symmetrically”. For example symmetric with X-axis or Y-axis.
Previous rejection of previous claims 5 and 13, under 35 U.S.C. 112(b), second paragraph have been withdrawn in light of applicant amendment to claims 5 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostwald (US – 4,381,336) and further in view of  Tozzi et al. (US – 2015/0017013 A1).
As per claim 1, Ostwald discloses Cast Piece comprising:
a brake caliper (1, Fig: 1-2), said caliper comprising a body (Fig: 1-2) formed at least in part by a three-dimensional lattice (7, It is particularly favorable to have the casting enclose the cavities filled by the core element in the manner of a space lattice, Col: 2, Ln: 1-8, Fig: 1-2) having at least a partial skin (2, Fig: 1-2).
Ostwald discloses all the structural elements of the claimed invention but fails to explicitly disclose that brake caliper formed by additive layer manufacturing and the region defined by the lattice has a bulk density of 50% or less of the material forming the lattice.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the additive-manufacturing method in which lattice structure surrounded by an outer solid skin structure enclosing lattice structure to brake caliper of Ostwald in order to provide sufficiently strong to resist mechanical and thermal stresses caliper, [0021].
Further, Ostwald and Tozzi both fails to explicitly disclose that the region defined by the lattice has a bulk density of 50% or less of the material forming the lattice.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the bulk density in which the lattice has a bulk density of 50% or less of the material forming the lattice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. ." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).MPEP 2144.05, II (A).

As per claim 2, Tozzi also discloses, wherein said lattice is substantially open (The lattice structure obtained will be immersed in a bed of powder material which has 

As per claim 3, Tozzi further discloses a drain orifice in communication with the open lattice to allow egress of manufacturing material therefrom (The apertures A can be used to blow air or suck air through the lattice structure L thus removing the unsolidified powder material therefrom, [oo59], Fig: 4).

As per claim 4, Tozzi further discloses wherein said lattice is substantially closed (Attached figure and fig: 4).

As per claim 5, Ostwald as modified by Tozzi discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein said lattice defines symmetrically-disposed voids.
It would have been an obvious matter of design choice to make the lattice defines symmetrically-disposed voids, since applicant has not disclosed that the region defined by the lattice defines symmetrically-disposed voids, solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with modified Ostwald invention.
Also see claim rejection 112 above.

As per claim 6, Ostwald discloses wherein the caliper is formed wholly from skinned (2, Fig: 1-2), three-dimensional lattice (7, Fig: 1-2).
As per claim 7, Ostwald discloses wherein the caliper is formed in part from skinned (2, Fig: 1-2), three-dimensional lattice (7, Fig: 1-2) and in part from solid material (4, 6, Fig: 1-2).

As per claim 8, Ostwald discloses wherein said skin (2, Fig: 1-2) defines one or more of a piston bore, a slideway, an abutment for a brake pad, a mounting pad of an upright, a bearing pad for a screw fastener, an exterior surface visible in use, an internal fluid passage, a seat for a fluid seal, a threaded bore, an unthreaded bore (Fig: 1-2).

As per claim 9, Tozzi further discloses the lattice defining voids of different volume (As can be appreciated from these figures, the lattice structure contains large empty volumes, which reduce the overall amount of material forming the impeller and reducing therefore the weight of the impeller, [0060], Fig: 5A-5C).

As per claim 10, Tozzi further discloses the lattice defining voids of substantially the same volume (Fig: 5A-5C).

As per claim 11, Tozzi further discloses wherein a substantial proportion of said voids are defined by concave surfaces (Attached figure and fig: 4).

As per claim 13, Ostwald as modified by Tozzi discloses all the structural elements of the claimed invention but fails to explicitly disclose in which the bulk density is 30% or less of the material forming the lattice, preferably 10% or less.

As per claim 14, Tozzi further discloses wherein said lattice is defined by the lattice elements (L, Fig: 4),

As per claim 15, Tozzi further discloses in which the lattice elements (L, Fig: 4) take the form of one or more of columns, pillars, dendritic forms, honeycomb structures, body centred cubic structures or gyroid structures (Fig: 4).

As per claim 17, Ostwald as modified by Tozzi discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein said lattice elements have a minimum cross-sectional area of 1 mm2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the lattice elements have a minimum cross-sectional area of 1 mm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. MPEP 2144.05. III.

Response to Arguments

“Tozzi et al. does not teach or suggest the missing subject matter of amended independent Claim 1 and such combination with Ostwald would not, in any event, be successful. Tozzi et al. does not teach or suggest a 3-dimensional lattice having at least a partial skin (where the lattice is having a bulk density of 50% or less of the material density from which it is formed). As such, as with Ostwald, there is no disclosure of the bulk density and lattice structure in the meaning of pending independent Claim 1”.
In response to applicant’s arguments the Examiner respectfully disagrees. MPEP 2144.05. II ROUTINE OPTIMIZATION discloses
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, Ostwald as modified by Tozzi discloses all the structural elements of the claimed invention therefore, all limitation of claims 5, 13 and 17 are obvious mater of design choice and present invention is well work with Ostwald and teaching of Tozzi.
	Therefore, the rejection of claims 1-11, 13-15 and 17 over Ostwald further in view of Tozzi are proper for the reason set forth above and maintained the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant' disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657